

116 HR 2198 IH: Reaffirming Constitutional Property Rights Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2198IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. DeFazio introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Natural Gas Act with respect to application of the right to exercise eminent domain in construction of pipelines for the exportation of natural gas, and for other purposes. 
1.Short titleThis Act may be cited as the Reaffirming Constitutional Property Rights Act. 2.Limitation on use of eminent domain for exportsSection 7 of the Natural Gas Act (15 U.S.C. 717f) is amended by adding at the end the following new subsection: 
 
(i)Notwithstanding subsection (h), a holder of a certificate of public convenience and necessity may not exercise the right of eminent domain with respect to a pipeline to be constructed for the purpose of transporting natural gas to an LNG terminal for export to a foreign country from the United States.. 